DETAILED ACTION
The action is in response to the Applicant’s appeal Brief filed on 06/02/2022.  
Claims 1-16 are pending. 
Claims 1, 7 and 11 are independent. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Fanqi Meng on 09/01/2022.
The application has been amended as follows: 
In the CLAIMS, 
Cancel claims 1-6.
In claim 11 line 14 add the phrase: < across >> after “voltage”. 
Please amend Claim 7 as follows:
Claim 7 (Currently Amended) A method for dissipating power of an automotive electric drive system that includes a traction battery, and an inverter including a DC bus and a dissipation circuit between the traction battery and DC bus, wherein the dissipation circuit includes one or more Zener diodes, in series with said one or more Zener diodes between positive and negative terminals of the DC bus, and a dissipation resistor and switch connected in series between the positive and negative terminals, and wherein a control terminal voltage of the switch is defined by a voltage across one of the plurality of resistors, the method comprising:
responsive to the voltage across one of the plurality of resistors being less than a threshold value, deactivating the switch to prevent current flow from the positive terminal to the negative terminal through the dissipation resistor, and
responsive to the voltage across one of the plurality of resistors exceeding the threshold value, activating the switch to permit current flow from the positive terminal to the negative terminal through the dissipation resistor.

Allowable Subject Matter
Claims 7-16 are allowed.
The following is an examiner’s statement of reasons for allowance: The cited prior art that is closest do not teach or suggest an automotive electric drive system and a method for dissipating power of an automotive electric drive system comprising: the dissipation circuit includes one or more Zener diodes, a plurality of resistors connected in series between positive and negative terminals of the DC bus, and a dissipation resistor and switch connected in series between the positive and negative terminals, and wherein a control terminal voltage of the switch is defined by a voltage across one of the plurality of resistors along with other features of claim 7 (claim 7); a dissipation circuit, between the traction battery and DC bus, including one or more Zener diodes, a limiting resistor, and sensing resistor connected in series between positive and negative terminals of the DC bus and a dissipation resistor and switch connected in series between the positive and negative terminals, wherein the limiting resistor, a first end of the sensing resistor, and gate of the switch share a common terminal, and a second end of the sensing resistor is connected to the negative terminal of the DC bus along with other features of claim 11 (claim 11).
Upon further consideration and based on applicants brief, the combination of the claimed limitations in the amended independent claims 7 and 11 are not anticipated or made obvious by the prior art of search in the examiner’s opinion.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY R BROWN whose telephone number is (571)270-0396. The examiner can normally be reached Monday-Friday, 6:30am-3pm; Every other Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on (571) 272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BRADLEY R BROWN/Examiner, Art Unit 2846 
       
/EDUARDO COLON SANTANA/Supervisory Patent Examiner, Art Unit 2846